Citation Nr: 9918452	
Decision Date: 07/02/99    Archive Date: 07/15/99

DOCKET NO.  98-17 614A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

C. Hancock, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to May 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico.

In November 1970, the RO granted service connection for 
anxiety reaction and assigned a 10 percent rating.  In 
February 1976, the RO proposed to sever service connection 
for a nervous condition.  In a May 1976, rating decision, the 
RO severed service connection for a psychiatric disorder.  
The veteran did not perfect an appeal regarding that 
decision.  


REMAND

The May 1976 decision by the RO is final.  38 U.S.C.A. § 7104 
(West 1991).  However, the veteran may reopen his claim by 
submitting new and material evidence.  38 C.F.R. § 3.156(a) 
(1998).  New and material evidence is evidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).

A review of the veteran's original application for 
compensation benefits, which was received in June 1970, shows 
that the veteran reported that he was treated at the hospital 
at Ft. Ord in August 1968 for his psychiatric disorder.  
During a VA psychiatric examination in October 1970, the 
veteran again indicated that he was treated at Ft. Ord for 
his psychiatric disorder and placed on light duty.  The 
service medical records contain no documents regarding 
treatment for a psychiatric illness.  The basis for the May 
1976 severance of service connection for a psychiatric 
disorder was that there was no evidence of a nervous 
condition in service, and that the condition was first 
diagnosed some 3 months following the veteran's service 
discharge.  In view of these facts, the Board is of the 
opinion that additional development is required.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should notify the veteran that 
he may submit additional evidence and 
argument in support of his claim.  See 
Quarles v. Derwinski, 3 Vet. App. 129 
(1992).  Evidence that would be of 
assistance in reopening his claim would 
include a medical opinion, which relates 
his current psychiatric disorder to his 
period of active duty.  He should also be 
requested to furnish the approximate 
date(s), the name(s) and location(s) of 
the treating facility and the unit(s) to 
which he was assigned with regard to the 
treatment he received in service for his 
psychiatric disorder.   

2. The RO should request the National 
Personnel Records Center (NPRC) to 
conduct a search for any additional 
treatment records pertaining to treatment 
at Ft. Ord in August 1968 (or other dates 
as furnished by the veteran), to include 
physical profile.  The RO should request 
the NPRC to search the corresponding sick 
call and morning reports for the time(s) 
in question. 

Following any additional development deemed appropriate by 
the RO, the RO should readjudicate the issue in appellate 
status.  If the benefit sought is not granted, the veteran 
and his representative should be furnished a supplemental 
statement of the case and an opportunity to respond.  The 
case should then be returned to the Board for further 
appellate consideration.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










